Exhibit 10.35
NOVATION AGREEMENT
and
NEW ISDA AGREEMENT
dated as of October 23, 2009 among:
WRIGHT EXPRESS CORPORATION (the “Remaining Party”), BANK OF AMERICA, N.A.. (the
“Transferor”)
AND
MERRILL LYNCH COMMODITIES, INC. (the “Transferee”).
The Transferor and the Remaining Party have entered into one or more
Transactions as identified in the attached Annex A (each an “Old Transaction”),
each evidenced by a Confirmation (an “Old Confirmation”) subject to an ISDA
between the Transferor and the Remaining Party dated April 20, 2005 (the “Old
Agreement”).
With effect from and including December 10, 2009, (the “Novation Date”) the
Transferor wishes to transfer by novation to the Transferee, and the Transferee
wishes to accept the transfer by novation of, all the rights, liabilities,
duties and obligations of the Transferor under and in respect of each Old
Transaction, with the effect that the Remaining Party and the Transferee enter
into new transactions (each a “New Transaction”) between them having terms
identical to those of each Old Transaction, as more particularly described
below.
The Remaining Party wishes to accept the Transferee as its sole counterparty
with respect to the New Transactions.
The Transferor and the Remaining Party wish to have released and discharged, as
a result and to the extent of the transfer described above, their respective
obligations under and in respect of the Old Transactions.
Accordingly, the parties agree as follows: —
1. Definitions.
Terms defined in the ISDA Master Agreement (Multicurrency-Cross Border) as
published in 1992 by the International Swaps and Derivatives Association, Inc.,
(the “1992 ISDA Master Agreement”) are used herein as so defined, unless
otherwise provided herein.
2. Transfer, Release, Discharge and Undertakings.
With effect from and including the Novation Date and in consideration of the
mutual representations, warranties and covenants contained in this Novation
Agreement and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged by each of the parties), the parties agree as
follows:

  (a)   the Remaining Party and the Transferor are each released and discharged
from further obligations to each other with respect to each Old Transaction and
their respective rights against each other thereunder are cancelled; provided,
for the avoidance of doubt, that all of the respective rights, claims, including
any third party claims, interests, liabilities, duties and obligations under or
in respect of the Old Transactions of Transferor and the Remaining Party arising
in respect of the period before the Novation Date shall remain with, and be
retained by, Transferor and the Remaining Party, as applicable, and     (b)   in
respect of the each New Transaction, the Remaining Party and the Transferee each
undertake liabilities and obligations towards the other and acquire rights
against each other identical in their

 



--------------------------------------------------------------------------------



 



      terms to each corresponding Old Transaction (and, for the avoidance of
doubt as if the Transferee were the Transferor and with the Remaining Party
remaining the Remaining Party); and     (c)   each New Transaction shall be
governed by and form part of the New ISDA Agreement (defined below) and the
relevant Old Confirmation (which, in conjunction and as deemed modified to be
consistent with this Novation Agreement, shall be deemed to be a Confirmation
between the Remaining Party and the Transferee).

3. Creation of the New ISDA Agreement
With effect from and including the Novation Date, the terms and conditions set
forth in the Old Agreement are incorporated herein by reference and form a new,
additional agreement (“New ISDA Agreement”) between the Transferee (taking the
position in the New ISDA Agreement as taken by the Transferor in the Old
Agreement) and the Remaining Party (taking the same position in the New ISDA
Agreement as it took in the Old Agreement), subject to the amendments described
in Annex B to this Novation Agreement. Transferee and Remaining Party agree that
no further steps or actions need be taken for the New Transactions under the New
ISDA Agreement to come into effect and to supersede and replace the Old
Transactions subject to the Old Agreement. For purposes of clarification, upon
effectuation of this Novation Agreement, (1) the New ISDA Agreement and the Old
Agreement will be in full force and effect and (2) the Old Transaction(s) shall
be governed by the New ISDA Agreement.
4. Merrill Lynch & Co., Inc. Guaranty
The Transferee’s performance shall be guaranteed by Merrill Lynch & Co., Inc.
(“ML&Co.”) in the form of Guaranty attached to this Novation Agreement as Annex
C. Upon execution of this Novation Agreement by all parties, ML&Co. shall
promptly provide an executed Guaranty to the Remaining Party no later than the
Novation Date.
5. Representations and Warranties.

  (a)   On the date of this Novation Agreement and on the Novation Date:

  (i)   Each of the parties makes to each of the other parties those
representations and warranties set forth in Section 3(a) of the 1992 ISDA Master
Agreement with references in such Section to “this Agreement” or “any Credit
Support Document” being deemed references to this Novation Agreement alone.    
(ii)   The Remaining Party and the Transferor each makes to the other, and the
Remaining Party and the Transferee each makes to the other, the representation
set forth in Section 3(b) of the 1992 ISDA Master Agreement, in each case with
respect to the Old Agreement or the ISDA Agreement, as the case may be, and
taking into account the parties entering into and performing their obligations
under this Novation Agreement.     (iii)   Each of the Transferor and the
Remaining Party represents and warrants to each other and to the Transferee
that:

  (A)   it has made no prior transfer (whether by way of security or otherwise)
of the Old Agreement or any interest or obligation in respect of any Old
Transaction; and     (B)   as of the Novation Date, all obligations of the
Transferor and the Remaining Party (with the exception of the payment
obligations set forth in Section 2(b) and 2 (c) above) under each Old
Transaction required to be performed on or before the Novation Date have been
fulfilled.

 



--------------------------------------------------------------------------------



 



  (b)   The Transferor makes no representation or warranty and does not assume
any responsibility with respect to the legality, validity, effectiveness,
adequacy or enforceability of any New Transaction or the New ISDA Agreement or
any documents relating thereto and assumes no responsibility for the condition,
financial or otherwise, of the Remaining Party, the Transferee or any other
person or for the performance and observance by the Remaining Party, the
Transferee or any other person of any of its obligations under any New
Transaction or the New ISDA Agreement or any document relating thereto and any
and all such conditions and warranties, whether express or implied by law or
otherwise, are hereby excluded.

6. Counterparts.

    This Novation Agreement (and each amendment, modification and waiver in
respect of it) may be executed and delivered in counterparts (including by
facsimile transmission), each of which will be deemed an original.

7. Costs and Expenses.

    The parties will each pay their own costs and expenses (including legal
fees) incurred in connection with this Novation Agreement and as a result of the
negotiation, preparation and execution of this Novation Agreement.

8. Amendments.

    No amendment, modification or waiver in respect of this Novation Agreement
will be effective unless in writing (including a writing evidenced by a
facsimile transmission) and executed by each of the parties or confirmed by an
exchange of telexes or electronic messages on an electronic messaging system.

9. (a)   Governing Law.         This Novation Agreement will be governed by and
construed in accordance with the laws of the State of New York without reference
to the conflict of laws provisions thereof.     (b)   Jurisdiction.         The
terms of Section 13(b) of the 1992 ISDA Master Agreement shall apply to this
Novation Agreement with references in such Section to “this Agreement” being
deemed references to this Novation Agreement alone.

IN WITNESS WHEREOF the parties have executed this Novation Agreement on the
respective dates specified below with effect from and including the Novation
Date.

              MERRILL LYNCH & CO., INC.
 
       
 
  By:   /s/ Dennis Albrecht
 
       
 
  Name:   Dennis Albrecht
 
  Title:   Managing Director
 
  Date:   12/9/2009

 



--------------------------------------------------------------------------------



 



              WRIGHT EXPRESS CORPORATION
 
       
 
  By:   /s/ Steven A. Elder
 
       
 
  Name:   Steven A. Elder
 
  Title:   Vice President
 
  Date:   12/8/2009
 
            BANK OF AMERICA, N.A.
 
       
 
  By:   /s/ Victoria A. Namishia
 
       
 
  Name:   Victoria A. Namishia
 
  Title:   Assistant Vice President
 
  Date:   12/8/2009

 



--------------------------------------------------------------------------------



 



ANNEX B
AMENDMENTS
1. New ISDA Agreement – Master Agreement
The Parties agree to the terms and conditions of the New ISDA Agreement pursuant
to Section 3 of this Novation Agreement, on identical terms as the Old Agreement
(incorporated by reference in Section 3 of this Novation Agreement), subject to
the following amendments:

  (a)   Bank of America, N.A. References. References in the Old Agreement to
“Bank of America,” “BANA” or the like are replaced with “Merrill Lynch
Commodities, Inc.” or “MLCI” as applicable.     (b)   Cross-Default. In the
definition of “Threshold Amount” in Part 1 of the Schedule, the Threshold Amount
applicable to MLCI is: “three percent (3%) of Shareholders’ Equity of Merrill
Lynch & Co., Inc.”     (c)   Payee Tax Representation. Notwithstanding anything
herein to the contrary, the Payee Tax Representation under Part 2 of the
Schedule for MLCI is as follows:         MLCI is a corporation organized under
the laws of the State of Delaware and is a resident of the United States of
America.     (d)   Agreement to Deliver Documents. Notwithstanding anything
herein to the contrary, the following shall replace Part 3(a) deliverables for
MLCI:

          Party         Required to       Date by Which Deliver       Item to Be
Document   Form/Document/Certificate   Delivered
MLCI
  United States Internal Revenue Service Form W-9, or any successor form.   Upon
Request
 
       
MLCI
  Annual audited financial statements (or, in the case of Party A, of its Credit
Support Provider) prepared in accordance with generally accepted accounting
principles in the country in which the party (or, in the case of Party A, its
Credit Support Provider) is organized.   Upon Request
 
       
MLCI
  Quarterly unaudited financial statements (or, in the case of Party A, of its
Credit Support Provider) prepared in accordance with generally accepted
accounting principles in the country in which the party (or, in the case of
Party A, its Credit Support Provider) is organized.   Upon Request
 
       
MLCI.
  Credit Support Document, if any, specified in Part 4 of the Schedule, such
Credit Support Document being duly executed if required.   Upon Request
 
       
MLCI
  Certified copies of the resolution(s) of its board of directors or other
documents authorizing the execution and delivery of this Agreement.   Upon
Request
 
       
MLCI
  Evidence of the authority, incumbency and specimen signature of each person
executing this Agreement or any Confirmation, Credit Support Document or other
document entered into in connection with this Agreement on its behalf or on
behalf of a Credit Support Provider or otherwise, as the case may be.   Upon
Request

  (e)   Address for Notices.

 



--------------------------------------------------------------------------------



 



  (i)   Part 4 of the Schedule (“Schedule”) to the ISDA Master Agreement is
hereby amended by replacing the notice information for Bank of America, N.A.
with the following:         Merrill Lynch Commodities, Inc.
20 East Greenway Plaza
7th Floor
Houston, Texas 77046
Attn: Legal
Fax: 713-544-5551
Phone: 713-544-4975         Address for notices or communications to Merrill
Lynch Commodities, Inc. (“MLCI”) for all purposes except under Section 5 or 6:  
  (ii)   Any notice to Merrill Lynch Commodities, Inc. under Sections 5 or 6
hereunder shall be in writing and delivered to the following addresses:

  (f)   Multibranch Party. Notwithstanding anything herein to the contrary, for
the purpose of Section 10 of the ISDA Master Agreement, MLCI is not a
Multibranch Party.     (g)   Process Agent. Notwithstanding anything herein to
the contrary in Part 4 of the Schedule, the Process Agent for MLCI shall be: Not
applicable.     (h)   Credit Support Documents. Notwithstanding anything herein
to the contrary, in Part 4 of the Schedule, the Credit Support Document for MLCI
is a Guaranty, executed by Merrill Lynch & Co., Inc. in the form attached as
Annex C to this Novation Agreement.     (i)   Credit Support Provider.
Notwithstanding anything herein to the contrary in the Agreement, the Credit
Support Provider or guarantor, as the case may be, for MLCI is Merrill Lynch &
Co., Inc.     (j)   ISDA Definitions. Unless otherwise specified in a
Confirmation, the New ISDA Agreement, each Confirmation and each Transaction
incorporates, and is subject to and governed by the 2000 ISDA Definitions, the
2005 ISDA Commodity Derivatives Definitions, the 1996 ISDA Equity Derivatives
Definitions, the 1997 ISDA Government Bond Option Definitions, the 1998 ISDA FX
and Currency Option Definitions all as amended, supplemented, updated, and
restated from time to time (collectively, the “Definitions”).     (k)  
Accounts. If a Confirmation does not state the account to which, or the currency
in which, payments are to be made, they shall be made in United States Dollars
to the following accounts:         MLCI

     
Pay:
  JP Morgan Chase Bank, New York, NY
For the Account of:
  Merrill Lynch Commodities, Inc.
Account No/CHIPS UID:
  323009980
Fed. ABA No.:
  021000021
 
   
Remaining Party
   
 
   
Pay:
  Harris NA

 



--------------------------------------------------------------------------------



 



     
For the Account of:
  Wright Express Corporation
Account No/CHIPS UID:
  [Redacted]
Fed. ABA No.:
  [Redacted]

  (l)   Additional Sections. The following provisions shall be added to the
Schedule (or shall replace similar provisions that are included in the
Schedule):

  (i)   LIMITATION OF LIABILITY. WITH RESPECT TO CLAIMS UNDER THIS AGREEMENT, NO
PARTY SHALL BE REQUIRED TO PAY OR BE LIABLE FOR EXEMPLARY, PUNITIVE, INCIDENTAL,
CONSEQUENTIAL, OR INDIRECT DAMAGES (WHETHER OR NOT ARISING FROM ITS NEGLIGENCE)
TO ANY OTHER PARTY EXCEPT TO THE EXTENT THAT THE PAYMENTS REQUIRED TO BE MADE
PURSUANT TO THIS AGREEMENT ARE DEEMED TO BE SUCH DAMAGES.         IF AND TO THE
EXTENT ANY PAYMENT REQUIRED TO BE MADE PURSUANT TO THIS AGREEMENT IS DEEMED TO
CONSTITUTE LIQUIDATED DAMAGES, THE PARTIES ACKNOWLEDGE AND AGREE THAT SUCH
DAMAGES ARE DIFFICULT OR IMPOSSIBLE TO DETERMINE AND THAT SUCH PAYMENT IS
INTENDED TO BE A REASONABLE APPROXIMATION OF THE AMOUNT OF SUCH DAMAGES AND NOT
A PENALTY.     (ii)   The “Market Disruption Events” specified in
Section 7.4(d)(i) of the Commodity Definitions shall apply, except as otherwise
specifically provided in the Confirmation.     (iii)   “Additional Market
Disruption Events” shall apply only if so specified in the relevant
Confirmation.     (iv)   The following “Disruption Fallbacks” specified in
Section 7.5(c) of the Commodity Definitions shall apply in the following order,
except as otherwise provided for in the Confirmation:

  1   “Fallback Reference Price”     2   “Negotiated Fallback”     3   “Delayed
Publication or Announcement”     4   “Fallback Reference Dealers”     5   “No
Fault Termination”

2. New ISDA Agreement — Credit Support Annex
          The parties agree that the terms and conditions of the Credit Support
Annex of the Old Agreement (the “Old Credit Support Annex”), if any, are
incorporated by reference in Section 3 of this Novation Agreement (referred to
herein as the “New Credit Support Annex”) subject to the following amendments:

  (a)   Bank of America, N.A. References. References to “Bank of America,”
“BANA” or the like are replaced with “Merrill Lynch Commodities, Inc.” or “MLCI”
as applicable.     (b)   Eligible Collateral. The description of Eligible
Collateral in the Old Credit Support Annex shall be replaced with the following:

 



--------------------------------------------------------------------------------



 



      The following items will qualify as “Eligible Collateral” for the party
specified:         Cash — Valuation 100%     (c)   Thresholds. If the definition
of “Thresholds” is based on credit ratings, the credit ratings that determine
MLCI’s Threshold are the applicable ratings of Merrill Lynch & Co., Inc.     (d)
  Address for Transfer under the Credit Support Annex.

         
MLCI:
  Payment to:   JP Morgan Chase Bank, New York, NY
 
  For Account Of:   Merrill Lynch Commodities, Inc.
 
  Account #:   323009980
 
  Federal ABA#:   021000021
 
       
Remaining Party:
  Payment to:   Harris NA
 
  For Account Of:   Wright Express Corporation
 
  Account #:   [Redacted]
 
  Federal ABA#:   [Redacted]

 



--------------------------------------------------------------------------------



 



ANNEX C
Merrill Lynch & Co., Inc. Guaranty
GUARANTEE OF MERRILL LYNCH & CO., INC.
     FOR VALUE RECEIVED, receipt of which is hereby acknowledged, MERRILL LYNCH
& CO., INC., a corporation duly organized and existing under the laws of the
State of Delaware (“ML & CO.”), hereby unconditionally guarantees to WRIGHT
EXPRESS CORPORATION (the “Company”), the due and punctual payment of any and all
amounts payable by Merrill Lynch Commodities, Inc., a corporation organized
under the laws of the State of Delaware (“MLCI”), its successors and permitted
assigns, to the extent such successors or permitted assigns are direct or
indirect subsidiaries of ML & Co., under the terms of the ISDA Master Agreement
between the Company and MLCI, dated as of ___(the “Agreement”), including, in
case of default, interest on any amount due, when and as the same shall become
due and payable, whether on the scheduled payment dates, at maturity, upon
declaration of termination or otherwise, according to the terms thereof. In case
of the failure of MLCI punctually to make any such payment, ML & Co. hereby
agrees to make such payment, or cause such payment to be made, promptly upon
demand made by the Company to ML & Co.; provided, however that delay by the
Company in giving such demand shall in no event affect ML & Co.’s obligations
under this Guarantee. This Guarantee shall remain in full force and effect or
shall be reinstated (as the case may be) if at any time any payment guaranteed
hereunder, in whole or in part, is rescinded or must otherwise be returned by
the Company upon the insolvency, bankruptcy or reorganization of MLCI or
otherwise, all as though such payment had not been made.
     ML & Co. hereby agrees that its obligations hereunder shall be
unconditional, irrespective of the validity, regularity or enforceability of the
Agreement; the absence of any action to enforce the same; any waiver or consent
by the Company concerning any provisions thereof; the rendering of any judgment
against MLCI or any action to enforce the same; or any other circumstances that
might otherwise constitute a legal or equitable discharge of a guarantor or a
defense of a guarantor. ML & Co. covenants that this guarantee will not be
discharged except by complete payment of the amounts payable under the
Agreement. This Guarantee shall continue to be effective if MLCI merges or
consolidates with or into another entity, loses its separate legal identity or
ceases to exist.
     ML & Co. hereby waives diligence; presentment; protest; notice of protest,
acceleration, and dishonor; filing of claims with a court in the event of
insolvency or bankruptcy of MLCI; all demands whatsoever, except as noted in the
first paragraph hereof; and any right to require a proceeding first against
MLCI.
     ML & Co. hereby certifies and warrants that this Guarantee constitutes the
valid obligation of ML & Co. and complies with all applicable laws. This
Guarantee guarantees only payment obligations of MLCI and does not guarantee the
performance of any other obligations of, including, but not limited to, physical
delivery or, to the extent applicable, reporting obligations of MLCI. This
Guarantee constitutes a guarantee of payment and not of collection.
     This Guarantee shall be governed by, and construed in accordance with, the
laws of the State of New York.
     This Guarantee may be terminated at any time by notice by ML&Co. to the
Company given in accordance with the notice provisions of the Agreement,
effective upon receipt of such notice by the Company or such later date as may
be specified in such notice; provided, however, that this Guarantee shall
continue in full force and effect, and shall be irrevocable, with respect to any
payment obligation of MLCI under the Agreement entered into prior to the
effectiveness of such notice of termination.

 



--------------------------------------------------------------------------------



 



     This Guarantee becomes effective concurrent with the effectiveness of the
Agreement, according to its terms.
     IN WITNESS WHEREOF, ML & Co. has caused this Guarantee to be executed in
its corporate name by its duly authorized representative.

              MERRILL LYNCH & CO., INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
  Date:    
 
       

 